Filed 7/24/15 In re Javier C. CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


In re JAVIER C., a Person Coming Under                               H041597
the Juvenile Court Law.                                             (Santa Clara County
                                                                     Super. Ct. No. 3-14-JV40523 A & B)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

JAVIER C.,

         Defendant and Appellant.



         Appointed counsel for minor Javier C. has asked this court to review the record to
determine whether there exist any arguable issues on appeal. (People v. Wende (1979) 25
Cal. 3d 436 (Wende); In re Kevin S. (2003) 113 Cal. App. 4th 97, 119.) We find no
arguable issues on appeal and affirm the juvenile court’s orders.


                                              I. Statement of the Case
         In February 2014, a juvenile wardship petition (Petition A) was filed pursuant to
Welfare and Institutions Code section 602, subdivision (a). The petition alleged that
appellant, who was then 16 years old, committed the following misdemeanors:
exhibiting a deadly weapon other than a firearm (Pen. Code, § 417, subd. (a)(1) – count
1); trespass on transit-related property (Pen. Code, § 369i, subd. (b) – count 2); and
battery at a school (Pen. Code, §§ 242-243.2 – count 3).
       A few months later, a second judicial wardship petition (Petition B) was filed
pursuant to Welfare and Institutions Code section 602, subdivision (a). The petition
alleged that appellant committed the offense of resisting, delaying, or obstructing an
officer (Pen. Code, § 148, subd. (a)(1)).
       Following a contested jurisdiction hearing as to Petition A, the juvenile court
found true the allegation that appellant had committed a battery (Pen. Code, §§ 242-
243.2). Following a contested jurisdiction hearing as to Petition B, the juvenile court
found true the allegation that appellant had resisted, delayed, or obstructed an officer
(Pen. Code, § 148, subd. (a)(1)).
       At the disposition hearing, the juvenile court declared appellant a ward of the court
and placed him on probation.
       Appellant filed a timely notice of appeal.


                                    II. Statement of Facts
                                            A. Petition A
       On October 1, 2013, Dominic A. and his cousin Mario J. were walking to class at
Westmont High School when they were approached by four male students, including
appellant. They “tried to holler . . . , claiming their set, trying to gang bang on us.”
Appellant came within a foot of Dominic and Mario. Mario responded by saying “if you
are going to be like, be in our face, do something.” Appellant called Dominic a “pussy”
and tried to punch him in the chest. According to Mario, appellant tried to grab
Dominic’s collar. Dominic and Mario defended themselves. A fight ensued and was
eventually stopped by a police officer.


                                                2
       According to appellant, he was playing handball when Mario and Dominic yelled
at them. As appellant and his companions were walking back to class, one of them said,
“what’s up,” and punched him in his right eye. Appellant did not try to punch them or
grab their collars. He denied calling Dominic a pussy.


                                        B. Petition B
       On June 19, 2014, Officers Rolando Segura and Ryan Dote responded to a report
of a gunshot and gang members hanging out in a back alley. Javier’s brother Jaime C.
was one of the gang members. Since Jaime C. was on probation and subject to a search
condition, the officers went to his nearby residence to conduct a search. Javier was
advised that the officers were going to do a probation search at his residence and asked
him to wait outside. Javier responded, “I don’t need to wait, I am not doing anything
wrong,” and continued to walk towards the residence. Officer Dote told him to stop and
grabbed his arm to prevent him from entering the residence, but Javier tried to pull away.
At that point, Officer Dote took him to the ground and handcuffed him.


                                      III.   Discussion
       Appointed appellate counsel filed an opening brief that states the facts of the case,
but raises no issues. Appellant was notified of his right to submit written argument on his
own behalf, but has failed to avail himself of the opportunity. Pursuant to Wende, supra,
25 Cal. 3d 436, we have reviewed the entire record and have concluded that there are no
arguable issues on appeal.


                                       IV. Disposition
       The orders are affirmed.




                                             3
                                   _______________________________
                                   Mihara, J.



WE CONCUR:




______________________________
Bamattre-Manoukian, Acting P. J.




______________________________
Grover, J.




                                     4